


110 HR 2835 IH: To amend the Uniformed and Overseas Citizens Absentee

U.S. House of Representatives
2007-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2835
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2007
			Mr. Faleomavaega
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Uniformed and Overseas Citizens Absentee
		  Voting Act to extend the requirements under such Act regarding the ability of
		  absent uniformed services voters and overseas voters to use absentee
		  registration procedures and vote by absentee ballot in Federal elections to
		  elections for certain offices in American Samoa.
	
	
		1.Coverage of Elections for
			 Certain Offices in American Samoa Under Absentee Registration and Absentee
			 Ballot Requirements of UOCAVA
			(a)Coverage of
			 ElectionsSection 102 of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff–1) is amended by adding at the end the
			 following new subsection:
				
					(e)Coverage of
				Elections for Certain Offices in American SamoaThe provisions of
				this section (other than subsections (a)(3) and (c)) shall apply with respect
				to an election for the office of Governor of American Samoa and an election for
				the House of Representatives of the Legislature of American Samoa in the same
				manner as such provisions apply with respect to an election for Federal
				office.
					.
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to the regularly scheduled general election held in November 2008 and
			 each succeeding election.
			
